UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended MARCH 31, 2013 Commission File No. 000-13580 SUFFOLK BANCORP (Exact Name of Registrant as Specified in Its Charter) NEW YORK 11-2708279 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4 WEST SECOND STREET, RIVERHEAD, NEW YORK 11901 (Address of Principal Executive Offices) (Zip Code) (631) 208-2400 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of April 25, 2013, there were 11,566,347 shares of registrant’s Common Stock outstanding. SUFFOLK BANCORP Form 10-Q For the Quarterly Period Ended March 31, 2013 Table of Contents Page PART I Item 1. Financial Statements Condensed Consolidated Statements of Condition (Unaudited) as of March 31, 2013 and December 31, 2012 2 Condensed Consolidated Statements of Operations (Unaudited) for the Three Months Ended March 31, 2013 and 2012 3 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) for the Three Months Ended March 31, 2013 and 2012 4 Condensed Consolidated Statements of Stockholders’ Equity (Unaudited) for the Three Months Ended March 31, 2013 and 2012 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2013 and 2012 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 39 PART II Item 1. Legal Proceedings 39 Item 1A. Risk Factors 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults upon Senior Securities 40 Item 4. Mine Safety Disclosures 40 Item 5. Other Information 40 Item 6. Exhibits 40 Signatures 41 1 Table of Contents PART I ITEM 1. – FINANCIAL STATEMENTS SUFFOLK BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CONDITION (UNAUDITED) March 31, 2013 and December 31, 2012 (dollars in thousands except per share data) March 31, 2013 December 31, 2012 ASSETS Cash and cash equivalents Cash and non-interest bearing deposits due from banks $ $ Interest bearing deposits due from banks Federal funds sold Total cash and cash equivalents Federal Reserve Bank,Federal Home Loan Bank and other stock Investment securities: Available for sale, at fair value Held to maturity (fair value of $8,662 and $8,861, respectively) Total investment securities Loans Allowance for loan losses Net loans Loans held-for-sale Premises and equipment, net Deferred taxes Income tax receivable Other real estate owned ("OREO") Accrued interest and loan fees receivable Goodwill and other intangibles Other assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY Demand deposits $ $ Saving, N.O.W. & money market deposits Time certificates of $100,000 or more Other time deposits Total deposits Unfunded pension liability Capital leases Accrued interest payable Other liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENT LIABILITIES STOCKHOLDERS' EQUITY Common stock (par value $2.50; 15,000,000 shares authorized;13,732,085 shares issued; 11,566,347 shares outstanding at March 31, 2013 and December 31, 2012) Surplus Retained earnings Treasury stock at par (2,165,738 shares at March 31, 2013 and December 31, 2012) ) ) Accumulated other comprehensive income net of tax TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ $ See accompanying notes to unaudited condensed consolidated financial statements. 2 Table of Contents SUFFOLK BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended March 31, 2013 and 2012 (dollars in thousands except per share data) Three Months Ended March 31, INTEREST INCOME Loans and Loan Fees $ $ U.S. Government Agency Obligations - Obligations of States & Political Subdivisions Collateralized Mortgage Obligations Mortgage-Backed Securities 7 Corporate Bonds - Federal Funds Sold & Interest Bearing Deposits Due from Banks 77 Dividends 39 46 Total Interest Income INTEREST EXPENSE Saving, N.O.W. & Money Market Deposits Time Certificates of $100,000 or More Other Time Deposits Total Interest Expense Net Interest Income Provision for Loan Losses - - Net Interest Income After Provision for Loan Losses NON-INTEREST INCOME Service Charges on Deposit Accounts Other Service Charges, Commissions & Fees Fiduciary Fees Net Gain on Sale of Securities Available for Sale - Net Gain on Sale of Portfolio Loans - Net Gain on Sale of Mortgage Loans Originated for Sale Other Operating Income 83 Total Non-Interest Income OPERATING EXPENSES Employee Compensation and Benefits Occupancy Expense Equipment Expense Consulting and Professional Services FDIC Assessments 70 Data Processing Accounting and Audit Fees 21 Other Operating Expense Total Operating Expenses Income Before Income Tax Expense Income Tax Expense NET INCOME $ $ EARNINGS PER COMMON SHARE - BASIC $ $ EARNINGS PER COMMON SHARE - DILUTED $ $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES - BASIC WEIGHTED AVERAGE NUMBER OF COMMON SHARES - DILUTED See accompanying notes to unaudited condensed consolidated financial statements. 3 Table of Contents SUFFOLK BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) For the Three Months Ended March 31, 2013 and 2012 (dollars in thousands) Three Months Ended March 31, Net Income $ $ Other Comprehensive Loss, Net of Taxes and Reclassification Adjustments: Decrease in Unrealized Gain on Securities Available for Sale Arising During the Period ) ) Pension and Post-Retirement Plan Benefit Obligation - ) Total Other Comprehensive Loss, Net of Taxes ) ) Total Comprehensive Income (Loss) $ $ ) See accompanying notes to unaudited condensed consolidated financial statements. SUFFOLK BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (UNAUDITED) For the Three Months Ended March 31, 2013 and 2012 (in thousands except for share data) Three Months Ended March 31, Common Stock Balance, January 1 $ $ Ending Balance Surplus Balance, January 1 Stock-based compensation 82 27 Ending Balance Retained Earnings Balance, January 1 Net income Ending Balance Treasury Stock Balance, January 1 ) ) Ending Balance ) ) Accumulated Other Comprehensive Income (Loss), Net of Tax Balance, January 1 ) Other comprehensive loss ) ) Ending Balance ) Total Stockholders' Equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 4 Table of Contents SUFFOLK BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Months Ended March 31, 2013 and 2012 (in thousands) Three Months Ended March 31, NET INCOME $ $ ADJUSTMENTS TO RECONCILE NET INCOME TO NET CASH PROVIDED BY OPERATING ACTIVITIES Depreciation and Amortization Stock-Based Compensation 82 27 Net Amortization of Premiums Originations of Mortgage Loans for Sale ) ) Proceeds from Sale of Mortgage Loans Originated for Sale Gain on Sale of Mortgage Loans Originated for Sale ) ) Gain on Sale of Portfolio Loans ) - (Increase) Decrease in Other Intangibles ) 23 Deferred Tax Expense (Benefit) ) Decrease in Income Tax Receivable 57 (Increase) Decrease in Accrued Interest and Loan Fees Receivable ) Decrease in Other Assets Adjustment to Unfunded Pension Liability ) Decrease in Accrued Interest Payable (2 ) - Decrease in Other Liabilities ) ) Gain on Sale of Securities Available for Sale - Net ) - Net Cash Provided by Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Principal Payments on Investment Securities Proceeds from Sale of Investment Securities - Available for Sale - Maturities of Investment Securities - Available for Sale Purchases of Investment Securities - Available for Sale ) ) Maturities of Investment Securities - Held to Maturity Purchases of Investment Securities -Held to Maturity - ) Proceeds from Sale of Portfolio Loans - Loan (Originations) Repayments - Net ) Proceeds from Sale of OREO - Purchases of Premises and Equipment - Net ) ) Net Cash (Used in) Provided by Investing Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Net Decrease in Deposit Accounts ) ) Decreasein Capital Lease Payable ) ) Net Cash Used in Financing Activities ) ) Net (Decrease) Increase in Cash andCash Equivalents ) Cash and Cash Equivalents Beginning of Period Cash and Cash Equivalents End of Period $ $ Supplemental Disclosure: Cash Paid During the Period for: Interest $ $ See accompanying notes to unaudited condensed consolidated financial statements. 5 Table of Contents NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. FINANCIAL STATEMENT PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES The unaudited interim condensed consolidated financial statements include the accounts of Suffolk Bancorp (the “Company”) and its wholly owned subsidiary, the Suffolk County National Bank of Riverhead and its subsidiaries (the “Bank”). The Bank formed Suffolk Greenway, Inc., a real estate investment trust, and owns 100% of an insurance agency and two corporations used to acquire foreclosed real estate. The insurance agency and the two corporations used to acquire foreclosed real estate are immaterial to the Company’s operations. Suffolk Bancorp and subsidiaries are collectively referred to hereafter as the “Company.” All material intercompany accounts and transactions have been eliminated in consolidation. In the opinion of the Company’s management, the preceding unaudited interim condensed consolidated financial statements contain all adjustments, consisting of normal accruals, necessary for a fair presentation of its condensed consolidated statements of condition as of March 31, 2013 and December 31, 2012, its condensed consolidated statements of operations for the three months ended March 31, 2013 and 2012, its condensed consolidated statements of comprehensive income (loss) for the three months ended March 31, 2013 and 2012, its condensed consolidated statements of stockholders’ equity for the three months ended March 31, 2013 and 2012 and its condensed consolidated statements of cash flows for the three months ended March 31, 2013 and 2012. The preceding unaudited interim condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X, as well as in accordance with predominant practices within the banking industry. They do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The results of operations for the three months ended March 31, 2013 are not necessarily indicative of the results of operations to be expected for the remainder of the year. For further information, please refer to the audited consolidated financial statements and footnotes thereto included in the Company’s 2012 Annual Report on Form 10-K. Loans and Loan Interest Income Recognition - Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoff are reported at the principal balance outstanding, net of unearned discounts, deferred loan fees and costs.Unearned discounts on installment loans are credited to income using methods that result in a level yield. Loan origination fees, net of certain direct origination costs, are deferred and recognized in interest income over the respective term of the loan without anticipating prepayments. Interest income is accrued on the unpaid loan principal balance.Recognition of interest income is discontinued when reasonable doubt exists as to whether principal or interest due can be collected. For all classes of loans, loans generally no longer accrue interest when over 90 days past due unless the loan is well-secured and in process of collection. When a loan is placed on non-accrual status, all interest previously accrued, but not collected, is reversed against current-year interest income. Interest received on such loans is applied against principal or interest, according to management’s judgment as to the collectability of the principal, until qualifying for return to accrual status. Loans start accruing interest again when they become current as to principal and interest for at least six months, and when, in the opinion of management, the loans can be collected in full.For all classes of loans, an impaired loan is defined as a loan for which it is probable that the lender will not collect all amounts due under the contractual terms of the loan agreement. Loans for which the terms have been modified resulting in a concession, and for which the borrower is experiencing financial difficulties are considered troubled debt restructurings (“TDRs”) and are classified as impaired. Generally, TDRs are initially classified as non-accrual until sufficient time has passed to assess whether the restructured loan will continue to perform. For impaired, accruing loans, interest income is recognized on an accrual basis with cash offsetting the recorded accruals upon receipt. Interest received on non-accrual, impaired loans is applied against principal or interest according to management’s judgment as to the collectibility of the principal. Allowance for Loan Losses - The allowance for loan losses is a valuation allowance for probable incurred losses, increased by the provision for loan losses and recoveries, and decreased by loan charge-offs. For all classes of loans, when a loan, in full or in part, is deemed uncollectible, it is charged against the allowance for loan losses. This happens when the loan is past due and the borrower has not shown the ability or intent to make the loan current, or the borrower does not have sufficient assets to pay the debt, or the value of the collateral is less than the balance of the loan and is not considered likely to improve soon. The allowance for loan losses is determined by a continuous analysis of the loan portfolio. Such analysis includes changes in the size and composition of the portfolio, the Company’s own historical loan losses, industry-wide losses, current and anticipated economic trends, and details about individual loans. It also includes estimates of the actual value of collateral, other possible sources of repayment and estimates that are susceptible to significant changes due to changes in appraisal values of collateral, national and regional economic conditions and other relevant factors. All non-accrual loans over $250 thousand in the commercial and industrial, commercial real estate and real estate construction loan classes and all TDRs are evaluated individually for impairment. Management will use judgment to determine if there are other loans outside of these two categories that fit the definition of impaired. All other loans are generally evaluated as homogeneous pools with similar risk characteristics. In assessing the adequacy of the allowance for loan losses, management reviews the loan portfolio by separate classes that have similar risk and collateral characteristics; e.g., commercial and industrial, commercial real estate, real estate construction, residential mortgages (1st and 2nd liens), home equity and consumer loans. 6 Table of Contents The allowance for loan losses consists of specific and general components. The specific component relates to loans that are individually classified as impaired. Specific reserves are established based on an analysis of the most probable sources of repayment and liquidation of collateral. Impaired loans that are collateral dependent are reviewed based on their collateral and the estimated time required to recover the Company’s investment in the loans, as well as the cost of doing so, and the estimate of the recovery. Non-collateral dependent impaired loans are reviewed based on the present value of estimated future cash flows, including balloon payments, if any, using the loan’s effective interest rate. While every non-performing loan is evaluated individually, not every loan requires a specific reserve. Specific reserves fluctuate based on changes in the underlying loans, anticipated sources of repayment, and charge-offs. The general component covers non-impaired loans and is based on historical loss experience for each loan class from a rolling twelve quarter period and modifying those percentages, if necessary, after adjusting for current qualitative and environmental factors that reflect changes in the collectability of the loan class not captured by historical loss data.These factors augment actual loss experience and help estimate the probability of loss within the loan portfolio based on emerging or inherent risk trends. These qualitative factors are applied as an adjustment to historical loss rates and require judgments that cannot be subjected to exact mathematical calculation. There are no formulas for translating them into a specific basis point adjustment of the Company’s historical loss rate for a pool of loans having similar risk characteristics. These adjustments reflect management’s overall estimate of the extent to which current losses on a pool of loans will differ from historical loss experience. These adjustments are subjective estimates and management reviews them on a quarterly basis. TDRs are also considered impaired with impairment generally measured at the present value of estimated future cash flows using the loan’s effective interest rate at inception or using the fair value of collateral, less estimated costs to sell, if repayment is expected solely from the collateral. Loans Held-For-Sale – Loans held-for-sale are carried at the lower of aggregate cost or fair value, as determined by outstanding commitments from investors. Changes in fair value of loans held-for-sale are recognized in earnings. Dividend Restriction - Banking regulations and the Bank's formal agreement (the “Agreement”) with the Office of the Comptroller of the Currency (“OCC”) require maintaining certain capital levels and impose limitations on dividends paid by the Bank to the Company and by the Company to stockholders. (See also Regulatory Matters footnote contained herein.) Recent Accounting Guidance - In February 2013, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2013-02, Comprehensive Income (Topic 220), “Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.” ASU 2013-02 does not change the current requirements for reporting net income or other comprehensive income in financial statements. However, the amendments require an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component. In addition, an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income, an entity is required to cross-reference to other disclosures required under U.S. GAAP that provide additional detail about those amounts. This standard is effective prospectively for public entities for annual and interim reporting periods beginning after December 15, 2012. Being disclosure-related only, the Company’s adoption of ASU 2013-02 on January 1, 2013 did not have a material effect on the Company’s results of operations or financial condition. 7 Table of Contents Reclassifications — Certain reclassifications have been made to prior period information in order to conform to the current period’s presentation. Such reclassifications had no impact on the Company’s results of operations or financial condition. 2. ACCUMULATED OTHER COMPREHENSIVE INCOME (“AOCI”) The changes in the Company’s AOCI by component, net of tax, for the three months ended March 31, 2013 and 2012 follow (in thousands). Three Months Ended March 31, 2013 Three Months Ended March 31, 2012 Unrealized Gains and Losses on Available-for-Sale Securities Pension and Post- Retirement Plan Items Total Unrealized Gains and Losses on Available-for-Sale Securities Pension and Post- Retirement Plan Items Total Beginning balance $ $ ) $ $ $ ) $ ) Other comprehensive loss before reclassifications ) - ) Amounts reclassified from AOCI ) - ) - - - Net current-period other comprehensive loss ) - ) Ending balance $ $ ) $ $ $ ) $ ) The table below presents reclassifications out of AOCI for the three months ended March 31, 2013 (in thousands). Three Months Ended March 31, 2013 Details about AOCI Components Amount Reclassified from AOCI Affected Line Item in the Statement Where Net Income is Presented Unrealized Gains and Losses on Available-for-Sale Securities $ Net Gain on Sale of Securities Available for Sale ) Income Tax Expense Total reclassifications, net of tax $ 8 Table of Contents 3. INVESTMENT SECURITIES At the time of purchase of a security, the Company designates the security as either available for sale or held to maturity, depending upon investment objectives, liquidity needs and intent. Securities held to maturity are stated at cost, adjusted for premium amortized or discount accreted, if any. The Company has the positive intent and ability to hold such securities to maturity. Securities available for sale are stated at estimated fair value. Unrealized gains and losses are excluded from income and reported net of tax as accumulated other comprehensive income (loss) as a separate component of stockholders’ equity until realized. Interest earned on securities is included in interest income. Realized gains and losses on the sale of securities are reported in the consolidated statements of operations and determined using the adjusted cost of the specific security sold. The amortized cost, estimated fair value and gross unrealized gains and losses of the Company’s investment securities available for sale and held to maturity at March 31, 2013 and December 31, 2012 follow (in thousands). March 31, 2013 December 31, 2012 Gross Gross Estimated Gross Gross Estimated Amortized Unrealized Unrealized Fair Amortized Unrealized Unrealized Fair Cost Gains Losses Value Cost Gains Losses Value Available for sale: U.S. Treasury securities $
